DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 21, 23, 26, 27, 30-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson (WO2013/016735).
	Regarding claim 21, Donaldson discloses A media device (“a system, a device, and a method for providing independent listener-specific audio streams to multiple listeners” in abstract) comprising: 
a plurality of transducers configured to emit acoustic signals (“Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously” on pg. 5 ln. 29-30); 
a plurality of filters, each of the filters configured to project spatial audio to a different portion of a region in space (“As an example, dual mode audio stream generator 104 is shown to include crosstalk cancellation filter 101 (e.g., for user 1, such as user 110a) and cancellation filter 102 (e.g., for user 2, such as user 110b), each of which can be configured to generate acoustic signals, such as one or more cancellation signals (and/or compensation signals) based on an audio stream to be transmitted via a loudspeaker system 120” on pg.3 ln. 23-28); and 
a controller configured to perform processes (“For example, any of dual mode audio stream generator 104 (including one or more components, crosstalk cancellation filters 101 and 102 and any of their subcomponents), can be implemented in one or more computing devices, processors, or servers including one or more processors configured to execute one or more algorithms in memory. Thus, an element (or a portion thereof) in FIG. 1 (or any subsequent figure) can represent one or more algorithms, or be implemented by one or more algorithms.” on pg. 6 ln. 12-17) comprising: 
receiving data representing a position for a region in space adjacent a media device (“In some embodiments, modified audio signal generator 332 is configured to receive location data 303 that describe locations of regions (and/or users). Location data 303 can be static data provided over path 319, the static data representing the relative distances and positions of the regions relative to the loudspeakers. In some cases, location data 303 can be dynamic data, which represents real-time (or near real-time) distances and positions automatically determined by using, for example, a camera or a wearable device. Dynamic location data 303 is received into region locator 330, which is configured to calculate the distances and positions. Region locator 330 provides such information to modified audio signal generator 332 for generating updated versions of modified first audio stream 307 to compensate for changes in positions of one or more users or regions” on pg. 8 ln. 27-36); 
selecting a filter configured to project spatial audio to the region in space (fig. 1, 2; “According to a second mode of operation, individualized audio streams 122 are provided to respective regions 132a, 132b, and 132c at which users 110a, 1 10b, and 110c, respectively, can reside. As dual mode audio stream generator 104 can operate in both modes concurrently, users 1 10a, 1 10b, and 1 10c each can receive a portion of audio that is common to the subset of users 1 10a, 1 10b, and 1 10c, and another portion of the audio that is specific to one of users 1 10a, 1 10b, and 1 10c” on pg. 4 ln. 1-6; “ Further, crosstalk cancellation filters 101 and 102 are configured to cancel individualized audio streams 122 for regions 132b and 132c that otherwise may be perceptible by 110a in region 132a” on pg. 4 ln. 11-13; “Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 204 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 228. As shown, dual mode audio stream generator 204 is configured to convey individualized audio streams to different regions, such as region ("1") 232a and region ("2") 232a. In some cases, region 232a and region 232b are determined by the inclusion of user ("1") 230a and user ("2") 230b, respectively, whereby their locations are determined with the use of corresponding wearable computing devices, or by any other way, including imagery and face recognition techniques. Audio streams 224a and 226b include individualized audio streams originating by left speaker 220 and by right speaker 222 for region 232a and region 232b, respectively. But as shown, individualized audio stream 224b for region 232b is received into region 232a and individualized audio stream 226a for region 232a is received into region 232b. To illustrate operation of dual mode audio stream generator 204, consider that dual mode audio stream generator 204 generates a cancellation signal, which is transmitted via right speaker 222 with individualized audio stream 226b to counteract the effects of individualized audio stream 226a. However, the cancellation signal is also transmitted with individualized audio stream 224b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 224b at region 232a, dual mode audio stream generator 204 generates a compensation signal for transmission with individualized audio stream 224a. Note that the compensation signal is also transmitted with individualized audio stream 226a, and, in response, dual mode audio stream generator 204 can be configured to generate another cancellation signal, after which dual mode audio stream generator 204 can recursively generate other compensation signals.” on pg. 7 ln. 14-35); 
generating a first channel of the spatial audio (fig. 1, 2; “In some examples, crosstalk cancellation filters 101 and 102 are configured to receive two (or more) separate input audio streams via terminals 140a and 140b and generate a first audio stream (e.g., based on input audio stream 140a) that individualized for user 1 10a (e.g., a first user or listener), whereby user 1 10 can perceive individualized audio stream 122 for region 132a” on pg. 4 ln. 7-16; “In some examples, users 1 10a, 1 10b, and 1 10c can each receive a shared audio stream and an individualized audio stream intended for a specific user or region (in the user resides)” on pg. 4 ln. 28-29);
propagating the first channel of the spatial audio from a first subset of transducers to the region in space (left speaker acts as a transducer (first subset) for projecting (propagating) the audio stream to the region in space; “Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 28-38); 
generating a second channel of the spatial audio (fig. 1, 2; “In some examples, crosstalk cancellation filters 101 and 102 are configured to receive two (or more) separate input audio streams via terminals 140a and 140b and generate a first audio stream (e.g., based on input audio stream 140a) that individualized for user 1 10a (e.g., a first user or listener), whereby user 1 10 can perceive individualized audio stream 122 for region 132a” on pg. 4 ln. 7-16; “In some examples, users 1 10a, 1 10b, and 1 10c can each receive a shared audio stream and an individualized audio stream intended for a specific user or region (in the user resides)” on pg. 4 ln. 28-29); 
propagating the second channel of the spatial audio from a second subset of transducers to the region in space (left speaker acts as a transducer (first subset) for projecting (propagating) the audio stream to the region in space; “Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 28-38); 
generating probe signals (individualized audio streams are generated from audio and acoustic signals (probe signals); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln.10-15); 
propagating a first subset of the probe signals via the first subset of transducers (fig. 7; left speaker 720; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15); 
propagating a second subset of the probe signals via the second subset of transducers (fig. 7; right speaker 722; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15); 
receiving a first subset of data associated with a first point in the region of space, the first subset of data describing a location of the first point as a function of the first and the second subsets of the probe signals (fig. 7; receiving location data (first subset) associated with a region having user 1 (first point in the region space); “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1 , resides. According to various embodiments, an audio stream (e.g., a first audio stream) is identified for reception at a first region. This audio stream, is to be canceled at a second region (or any other region at which reception is not intended). The audio stream is received into modified audio signal generator 332, which is configured to modify the audio stream to form a modified first audio stream 307. In particular, modified audio signal generator 332 is configured to generate an acoustic signal, such as signal 307, that is configured to cancel or otherwise reduce the audio stream as it is received into a region other than the intended target region” on pg. 8 ln. 3-15); and 
receiving a second subset of data associated with a second point in the region of space (fig. 7; receiving location data from a second region 732a (second subset); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users. Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 704 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 728. As shown, dual mode audio stream generator 704 is configured to convey individualized audio streams to different regions, such as region ("1 ") 732a and region ("2") 732a. In some cases, region 732a and region 732b is determined include user ("1") 730a and user ("2") 730b, respectively, by the use of corresponding wearable computing devices. Audio streams 724a and 726b include individualized audio streams originating by left speaker 720 and by right speaker 722 for region 732a and region 732b, respectively. But as shown, individualized audio stream 724b for region 732b is received into region 732a and individualized audio stream 726a for region 732a is received into region 732b. Dual mode audio stream generator 704 also includes a communication module 701 to receive data via wireless endpoints 707 and a region locator 703 configured to dynamically calculate the locations of user 730a and user 730b based on data transmitted from wearable devices 710. To illustrate operation of dual mode audio stream generator 704, consider that dual mode audio stream generator 704 generates a cancellation signal, which is transmitted via right speaker 722 with individualized audio stream 726b to counteract the effects of individualized audio stream 726a. However, the cancellation signal is also transmitted with individualized audio stream 724b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 724b at region 732a, dual mode audio stream generator 704 generates a compensation signal for transmission with individualized audio stream 724a. Note that the compensation signal is also transmitted with individualized audio stream 726a, and, in response, dual mode audio stream generator 704 can be configured to generate another cancellation signal, after which dual mode audio stream generator 704 can recursively generate other compensation signals” on pg. 13 ln. 10-38), the second subset of data describing a location of the second point as a function of the first and the second subsets of the probe signals (fig. 7; individualized audio stream for user 2 describes the region location (second point) as a function of the shared audio stream including acoustic signals for a user 2 in region 732a; pg. 13 ln. 10-38).
Regarding claim 23, Donaldson discloses The media device of claim 21, wherein selecting the filter comprises: 
identifying the filter associated with the position (fig. 3; identifying a crosstalk cancellation filter associated with a region at which user 1 resides; “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1 , resides. According to various embodiments, an audio stream (e.g., a first audio stream) is identified for reception at a first region. This audio stream, is to be canceled at a second region (or any other region at which reception is not intended). The audio stream is received into modified audio signal generator 332, which is configured to modify the audio stream to form a modified first audio stream 307. In particular, modified audio signal generator 332 is configured to generate an acoustic signal, such as signal 307, that is configured to cancel or otherwise reduce the audio stream as it is received into a region other than the intended target region” on pg. 8 ln. 3-15); and 
selecting the filter from a plurality of filters, each of which is associated with a different position (crosstalk cancellation filter can be selected from one or more cancellation filters associated with different regions for intended targets (position); “A crosstalk cancellation filter includes a modified audio signal generator configured to generate one or more cancellation signals based on an audio stream for transmission via a loudspeaker” on pg. 1 ln. 32-25; “FIG 1 is a block diagram illustrating a dual mode audio stream generator, according to some embodiments. Diagram 100 depicts a dual mode audio stream generator 104 configured to generate shared audio streams and/or individualized audio streams, either serially or concurrently, according to various embodiments. Dual mode audio stream generator 104 includes one or more crosstalk cancellation filters having structures and/functionalities described herein. As an example, dual mode audio stream generator 104 is shown to include crosstalk cancellation filter 101 (e.g., for user 1 , such as user 1 10a) and cancellation filter 102 (e.g., for user 2, such as user 1 10b), each of which can be configured to generate acoustic signals, such as one or more cancellation signals (and/or compensation signals) based on an audio stream to be transmitted via a loudspeaker system 120. Examples of the audio stream include any of audio streams depicted in FIG. 1, such as individualized audio streams 122. Crosstalk cancellation filters 101 and 102 can optionally exchange audio data as feedback 103 to, for example, generate one or more acoustic signals, such as one or more compensation signals, that are configured to compensate for one or more cancellation signals. Further, dual mode audio stream generator 104 can include a mixer system 1 1 1 configured to mix or blend input audio signals applied to input terminals 140a and 140b, as well as shared audio stream data 105, to form an output audio signal at output terminal 142” on pg. 3 ln. 19-34).
Regarding claim 26, Donaldson discloses The media device of claim 21, wherein generating the probe signals comprises: generating acoustic probe signals (generating acoustic signals; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15).
Regarding claim 27, Donaldson discloses The media device of claim 21, further comprising: receiving the first subset of data and the second subset of data via either an electronic communications link or an ultrasonic communications link, or both (data (first subset of data and second subset of data) can be transmitted and received via an electronic communications link); “FIG. 8 illustrates an exemplary computing platform in accordance with various embodiments. In some examples, computing platform 800 may be used to implement computer programs, applications, methods, processes, algorithms, or other software to perform the above- described techniques. Computing platform 800 includes a bus 802 or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor 804, system memory 806 (e.g., RAM, etc.), storage device 808 (e.g., ROM, etc.), a communication interface 813 (e.g., an Ethernet or wireless controller, a Bluetooth controller, etc.) to facilitate communications via a port on communication link 821 to communicate, for example, with a computing device” on pg. 15 ln. 15-23).
Regarding claim 30, Donaldson discloses The media device of claim 21, further comprising: 
receiving data representing another position for another region in the space adjacent the media device (sensing process updates location data for another position in another region relative to the loudspeaker; “” on pg. 14 ln. 28-38); 
selecting another filter configured to project the spatial audio to the another region in space (fig. 7; another crosstalk filter can be selected to project the modified audio (spatial audio) to the updated location (another region in space); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users. Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 704 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 728. As shown, dual mode audio stream generator 704 is configured to convey individualized audio streams to different regions, such as region ("1 ") 732a and region ("2") 732a. In some cases, region 732a and region 732b is determined include user ("1") 730a and user ("2") 730b, respectively, by the use of corresponding wearable computing devices. Audio streams 724a and 726b include individualized audio streams originating by left speaker 720 and by right speaker 722 for region 732a and region 732b, respectively. But as shown, individualized audio stream 724b for region 732b is received into region 732a and individualized audio stream 726a for region 732a is received into region 732b.  Dual mode audio stream generator 704 also includes a communication module 701 to receive data via wireless endpoints 707 and a region locator 703 configured to dynamically calculate the locations of user 730a and user 730b based on data transmitted from wearable devices 710” on pg. 13 ln. 10-29); 
propagating the first channel of the spatial audio from a third subset of transducers to the another region in space (transducer arrays can propagate the audio stream to another loudspeaker in the array (third subset of transducers) for the new locations; “While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 35-38; “According to some embodiments, various loudspeakers can operate optimally to create different audio streams for user 1 and user 2 when the location and geometry of the users relative to the speakers are fairly well known and substantially fixed, so that the delay and attenuation factors can be calculated in advance. In other embodiments, the locations of the users relative to the speakers can be updated (by a sensing process and/or distance-determining process, such as determined by wearable devices). For example, static location data can be for use in situations with fixed seating, such as, for example, in a car, where the positions of the driver and passenger are well-constrained, and subtend a reasonable angle with the midline. As mentioned, the positions of user 1 and user 2 may be varied, and, thus, the implementations described herein can be operative to perform a set of calculations similar to those previously described for the revised or updated position data to generate the appropriate filter coefficients for the new locations” on pg. 14 ln. 28-38); and 
propagating the second channel of the spatial audio from a fourth subset of transducers to the another region in space (right speaker array propagates the audio stream to another loudspeaker in the array (fourth subset of transducers) to the new locations (another region in space); “While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 35-38; “According to some embodiments, various loudspeakers can operate optimally to create different audio streams for user 1 and user 2 when the location and geometry of the users relative to the speakers are fairly well known and substantially fixed, so that the delay and attenuation factors can be calculated in advance. In other embodiments, the locations of the users relative to the speakers can be updated (by a sensing process and/or distance-determining process, such as determined by wearable devices). For example, static location data can be for use in situations with fixed seating, such as, for example, in a car, where the positions of the driver and passenger are well-constrained, and subtend a reasonable angle with the midline. As mentioned, the positions of user 1 and user 2 may be varied, and, thus, the implementations described herein can be operative to perform a set of calculations similar to those previously described for the revised or updated position data to generate the appropriate filter coefficients for the new locations” on pg. 14 ln. 28-38).
Regarding claim 31, Donaldson discloses The media device of claim 21, wherein receiving the data representing the position for the region comprises: receiving the data associated with the position via either an image capture device or an ultrasonic signal, or both (a camera (image capture device) sends real-time position data; “In some cases, location data 303 can be dynamic data, which represents real-time (or near real-time) distances and positions automatically determined by using, for example, a camera or a wearable device” on pg. 8 ln. 30-32).
Regarding claim 32, Donaldson discloses The media device of claim 21, wherein propagating the first channel of the spatial audio and propagating the second channel of the spatial audio comprises: 
propagating the spatial audio via a left channel (propagating the audio stream via a left speaker; “The audio signals can include audio electrical signals (e.g., analog signals) or digital data signals. The output audio can be a single channel, but can be a multi-channel output signal sufficient to effectively operate loudspeaker system 120. In some instances, the input audio signals applied to input terminals 140a and 140b is any type of audio signal (e.g., monaural, stereo, multi-channel, etc.), as is the output audio signal. In at least one example, the input audio signals applied to input terminals 140a and 140b can be a mono audio electrical or digital data signal, identified as "User 1 Audio Stream" and "User 2 Audio Stream" in FIG. 1 . The output is another audio signal, which can be, at least in this example, a mono audio electrical or digital data signal. In some embodiments, shared audio stream data 105 need not be input into a crosstalk cancellation filter, but rather into mixer system 1 1 1. Suitable examples of mixer system 1 1 1 include analog mixing electrical systems, an analog electrical system integrated into a loudspeaker or amplifier, any digital system, such as mixer software instruction code running on a programmed digital signal processor or microprocessor, etc.  Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 15-38); and 
propagating the spatial audio via a right channel, respectively (propagating the audio stream via a right speaker; “The audio signals can include audio electrical signals (e.g., analog signals) or digital data signals. The output audio can be a single channel, but can be a multi-channel output signal sufficient to effectively operate loudspeaker system 120. In some instances, the input audio signals applied to input terminals 140a and 140b is any type of audio signal (e.g., monaural, stereo, multi-channel, etc.), as is the output audio signal. In at least one example, the input audio signals applied to input terminals 140a and 140b can be a mono audio electrical or digital data signal, identified as "User 1 Audio Stream" and "User 2 Audio Stream" in FIG. 1 . The output is another audio signal, which can be, at least in this example, a mono audio electrical or digital data signal. In some embodiments, shared audio stream data 105 need not be input into a crosstalk cancellation filter, but rather into mixer system 1 1 1. Suitable examples of mixer system 1 1 1 include analog mixing electrical systems, an analog electrical system integrated into a loudspeaker or amplifier, any digital system, such as mixer software instruction code running on a programmed digital signal processor or microprocessor, etc.  Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 15-38).
	Regarding claim 33, Donaldson discloses A media device (“a system, a device, and a method for providing independent listener-specific audio streams to multiple listeners” in abstract) comprising: 
a plurality of transducers configured to emit acoustic signals (“Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously” on pg. 5 ln. 29-30); 
a plurality of filters, each of the filters configured to project spatial audio to a different portion of a region in space (“As an example, dual mode audio stream generator 104 is shown to include crosstalk cancellation filter 101 (e.g., for user 1, such as user 110a) and cancellation filter 102 (e.g., for user 2, such as user 110b), each of which can be configured to generate acoustic signals, such as one or more cancellation signals (and/or compensation signals) based on an audio stream to be transmitted via a loudspeaker system 120” on pg.3 ln. 23-28); and 
a controller configured to perform processes (“For example, any of dual mode audio stream generator 104 (including one or more components, crosstalk cancellation filters 101 and 102 and any of their subcomponents), can be implemented in one or more computing devices, processors, or servers including one or more processors configured to execute one or more algorithms in memory. Thus, an element (or a portion thereof) in FIG. 1 (or any subsequent figure) can represent one or more algorithms, or be implemented by one or more algorithms.” on pg. 6 ln. 12-17) comprising: 
receiving data representing a position for a region in space adjacent a media device (“In some embodiments, modified audio signal generator 332 is configured to receive location data 303 that describe locations of regions (and/or users). Location data 303 can be static data provided over path 319, the static data representing the relative distances and positions of the regions relative to the loudspeakers. In some cases, location data 303 can be dynamic data, which represents real-time (or near real-time) distances and positions automatically determined by using, for example, a camera or a wearable device. Dynamic location data 303 is received into region locator 330, which is configured to calculate the distances and positions. Region locator 330 provides such information to modified audio signal generator 332 for generating updated versions of modified first audio stream 307 to compensate for changes in positions of one or more users or regions” on pg. 8 ln. 27-36); 
selecting a filter configured to project spatial audio to the region in space (fig. 1, 2; “According to a second mode of operation, individualized audio streams 122 are provided to respective regions 132a, 132b, and 132c at which users 110a, 1 10b, and 110c, respectively, can reside. As dual mode audio stream generator 104 can operate in both modes concurrently, users 1 10a, 1 10b, and 1 10c each can receive a portion of audio that is common to the subset of users 1 10a, 1 10b, and 1 10c, and another portion of the audio that is specific to one of users 1 10a, 1 10b, and 1 10c” on pg. 4 ln. 1-6; “ Further, crosstalk cancellation filters 101 and 102 are configured to cancel individualized audio streams 122 for regions 132b and 132c that otherwise may be perceptible by 110a in region 132a” on pg. 4 ln. 11-13; “Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 204 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 228. As shown, dual mode audio stream generator 204 is configured to convey individualized audio streams to different regions, such as region ("1") 232a and region ("2") 232a. In some cases, region 232a and region 232b are determined by the inclusion of user ("1") 230a and user ("2") 230b, respectively, whereby their locations are determined with the use of corresponding wearable computing devices, or by any other way, including imagery and face recognition techniques. Audio streams 224a and 226b include individualized audio streams originating by left speaker 220 and by right speaker 222 for region 232a and region 232b, respectively. But as shown, individualized audio stream 224b for region 232b is received into region 232a and individualized audio stream 226a for region 232a is received into region 232b. To illustrate operation of dual mode audio stream generator 204, consider that dual mode audio stream generator 204 generates a cancellation signal, which is transmitted via right speaker 222 with individualized audio stream 226b to counteract the effects of individualized audio stream 226a. However, the cancellation signal is also transmitted with individualized audio stream 224b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 224b at region 232a, dual mode audio stream generator 204 generates a compensation signal for transmission with individualized audio stream 224a. Note that the compensation signal is also transmitted with individualized audio stream 226a, and, in response, dual mode audio stream generator 204 can be configured to generate another cancellation signal, after which dual mode audio stream generator 204 can recursively generate other compensation signals.” on pg. 7 ln. 14-35); 
generating a first channel of the spatial audio (fig. 1, 2; “In some examples, crosstalk cancellation filters 101 and 102 are configured to receive two (or more) separate input audio streams via terminals 140a and 140b and generate a first audio stream (e.g., based on input audio stream 140a) that individualized for user 1 10a (e.g., a first user or listener), whereby user 1 10 can perceive individualized audio stream 122 for region 132a” on pg. 4 ln. 7-16; “In some examples, users 1 10a, 1 10b, and 1 10c can each receive a shared audio stream and an individualized audio stream intended for a specific user or region (in the user resides)” on pg. 4 ln. 28-29);
propagating the first channel of the spatial audio from a first subset of transducers to the region in space (left speaker acts as a transducer (first subset) for projecting (propagating) the audio stream to the region in space; “Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 28-38); 
generating a second channel of the spatial audio (fig. 1, 2; “In some examples, crosstalk cancellation filters 101 and 102 are configured to receive two (or more) separate input audio streams via terminals 140a and 140b and generate a first audio stream (e.g., based on input audio stream 140a) that individualized for user 1 10a (e.g., a first user or listener), whereby user 1 10 can perceive individualized audio stream 122 for region 132a” on pg. 4 ln. 7-16; “In some examples, users 1 10a, 1 10b, and 1 10c can each receive a shared audio stream and an individualized audio stream intended for a specific user or region (in the user resides)” on pg. 4 ln. 28-29); 
propagating the second channel of the spatial audio from a second subset of transducers to the region in space (left speaker acts as a transducer (first subset) for projecting (propagating) the audio stream to the region in space; “Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 28-38); 
generating probe signals (individualized audio streams are generated from audio and acoustic signals (probe signals); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln.10-15); 
propagating a first subset of the probe signals via the first subset of transducers (fig. 7; left speaker 720; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15); 
propagating a second subset of the probe signals via the second subset of transducers (fig. 7; right speaker 722; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15); 
receiving a first subset of data associated with a first point in the region of space, the first subset of data describing a location of the first point as a function of the first and the second subsets of the probe signals (fig. 7; receiving location data (first subset) associated with a region having user 1 (first point in the region space); “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1 , resides. According to various embodiments, an audio stream (e.g., a first audio stream) is identified for reception at a first region. This audio stream, is to be canceled at a second region (or any other region at which reception is not intended). The audio stream is received into modified audio signal generator 332, which is configured to modify the audio stream to form a modified first audio stream 307. In particular, modified audio signal generator 332 is configured to generate an acoustic signal, such as signal 307, that is configured to cancel or otherwise reduce the audio stream as it is received into a region other than the intended target region” on pg. 8 ln. 3-15); and 
receiving a second subset of data associated with a second point in the region of space (fig. 7; receiving location data from a second region 732a (second subset); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users. Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 704 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 728. As shown, dual mode audio stream generator 704 is configured to convey individualized audio streams to different regions, such as region ("1 ") 732a and region ("2") 732a. In some cases, region 732a and region 732b is determined include user ("1") 730a and user ("2") 730b, respectively, by the use of corresponding wearable computing devices. Audio streams 724a and 726b include individualized audio streams originating by left speaker 720 and by right speaker 722 for region 732a and region 732b, respectively. But as shown, individualized audio stream 724b for region 732b is received into region 732a and individualized audio stream 726a for region 732a is received into region 732b. Dual mode audio stream generator 704 also includes a communication module 701 to receive data via wireless endpoints 707 and a region locator 703 configured to dynamically calculate the locations of user 730a and user 730b based on data transmitted from wearable devices 710. To illustrate operation of dual mode audio stream generator 704, consider that dual mode audio stream generator 704 generates a cancellation signal, which is transmitted via right speaker 722 with individualized audio stream 726b to counteract the effects of individualized audio stream 726a. However, the cancellation signal is also transmitted with individualized audio stream 724b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 724b at region 732a, dual mode audio stream generator 704 generates a compensation signal for transmission with individualized audio stream 724a. Note that the compensation signal is also transmitted with individualized audio stream 726a, and, in response, dual mode audio stream generator 704 can be configured to generate another cancellation signal, after which dual mode audio stream generator 704 can recursively generate other compensation signals” on pg. 13 ln. 10-38), the second subset of data describing a location of the second point as a function of the first and the second subsets of the probe signals (fig. 7; individualized audio stream for user 2 describes the region location (second point) as a function of the shared audio stream including acoustic signals for a user 2 in region 732a; pg. 13 ln. 10-38); and
receiving the first subset of data and the second subset of data via either an electronic communications link or an ultrasonic communications link, or both (data (first subset of data and second subset of data) can be transmitted and received via an electronic communications link); “FIG. 8 illustrates an exemplary computing platform in accordance with various embodiments. In some examples, computing platform 800 may be used to implement computer programs, applications, methods, processes, algorithms, or other software to perform the above- described techniques. Computing platform 800 includes a bus 802 or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor 804, system memory 806 (e.g., RAM, etc.), storage device 808 (e.g., ROM, etc.), a communication interface 813 (e.g., an Ethernet or wireless controller, a Bluetooth controller, etc.) to facilitate communications via a port on communication link 821 to communicate, for example, with a computing device” on pg. 15 ln. 15-23).
Regarding claim 35, Donaldson discloses The media device of claim 33, wherein selecting the filter comprises: 
identifying the filter associated with the position (fig. 3; identifying a crosstalk cancellation filter associated with a region at which user 1 resides; “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1 , resides. According to various embodiments, an audio stream (e.g., a first audio stream) is identified for reception at a first region. This audio stream, is to be canceled at a second region (or any other region at which reception is not intended). The audio stream is received into modified audio signal generator 332, which is configured to modify the audio stream to form a modified first audio stream 307. In particular, modified audio signal generator 332 is configured to generate an acoustic signal, such as signal 307, that is configured to cancel or otherwise reduce the audio stream as it is received into a region other than the intended target region” on pg. 8 ln. 3-15); and 
selecting the filter from a plurality of filters, each of which is associated with a different position (crosstalk cancellation filter can be selected from one or more cancellation filters associated with different regions for intended targets (position); “A crosstalk cancellation filter includes a modified audio signal generator configured to generate one or more cancellation signals based on an audio stream for transmission via a loudspeaker” on pg. 1 ln. 32-25; “FIG 1 is a block diagram illustrating a dual mode audio stream generator, according to some embodiments. Diagram 100 depicts a dual mode audio stream generator 104 configured to generate shared audio streams and/or individualized audio streams, either serially or concurrently, according to various embodiments. Dual mode audio stream generator 104 includes one or more crosstalk cancellation filters having structures and/functionalities described herein. As an example, dual mode audio stream generator 104 is shown to include crosstalk cancellation filter 101 (e.g., for user 1 , such as user 1 10a) and cancellation filter 102 (e.g., for user 2, such as user 1 10b), each of which can be configured to generate acoustic signals, such as one or more cancellation signals (and/or compensation signals) based on an audio stream to be transmitted via a loudspeaker system 120. Examples of the audio stream include any of audio streams depicted in FIG. 1, such as individualized audio streams 122. Crosstalk cancellation filters 101 and 102 can optionally exchange audio data as feedback 103 to, for example, generate one or more acoustic signals, such as one or more compensation signals, that are configured to compensate for one or more cancellation signals. Further, dual mode audio stream generator 104 can include a mixer system 1 1 1 configured to mix or blend input audio signals applied to input terminals 140a and 140b, as well as shared audio stream data 105, to form an output audio signal at output terminal 142” on pg. 3 ln. 19-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 22, 24, 25, 29, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (WO2013/016735) in view of Gardner (6,243,476).
Regarding claim 22, Donaldson discloses The media device of claim 21, but fails to disclose wherein receiving the data representing the position comprises: receiving data representing an angle.
Gardner teaches, in the same field of endeavor of crosstalk cancellation, wherein receiving the data representing the position comprises receiving data representing an angle (“Accordingly, in a first aspect, the invention comprises a tracking system for detecting the position and, preferably, the angle of rotation of a listener's head; and means for generating a binaural signal for broadcast through a pair of loudspeakers, the acoustical presentation being perceived by the listener as three-dimensional sound--that is, as emanating from one or more apparent, predetermined spatial locations. In particular, the system includes a crosstalk canceller that is responsive to the tracking system, and which adds to the binaural signal a crosstalk cancellation signal based on the position (and/or the rotation angle) of the listener's head. The crosstalk canceller may be implemented in a recursive or feedforward design” in col. 2 ln. 35-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson to include receiving data representing an angle as taught by Gardner in order to compensate for variations in the listener’s head angle and/or sound panning (Gardner at col. 3 ln. 15-19).
Regarding claim 24, Donaldson discloses, except for the limitations italicized below, The media device of claim 21, wherein receiving the data representing the position comprises: 
determining the position is between a first position and a second position (determining the user location is between a first region (first position) and a second region (second position); “In particular, one or more compensation signals can be generated to ameliorate or otherwise negate the effects of a cancellation signal at a region other than the region for which the cancellation signal is configured, the cancellation signal likely perceived by another user as, for example, an echo. In addition, dual mode audio stream generator 104 and/or crosstalk cancellation filters 101 and 102 can be configured to receive location data representing locations at which users reside, including updated location data. As such, dual mode audio stream generator 104 and/or crosstalk cancellation filters 101 and 102 are configured to detect changes in locations of one or more users and to adjust automatically the cancellation signals and/or compensation signal accordingly” on pg. 5 ln. 3-10); 
identifying a first filter associated with the first position (fig. 3; identifying a crosstalk cancellation filter 101 (first filter) associated with a first region; “Crosstalk cancellation filters 101 and 102 are configured to receive input audio signals applied to input terminals 140a and 140b, as well as shared audio stream data 105, and are further configured to form an output audio signal at output terminal 142. The audio signals can include audio electrical signals (e.g., analog signals) or digital data signals. The output audio can be a single channel, but can be a multi-channel output signal sufficient to effectively operate loudspeaker system 120. In some instances, the input audio signals applied to input terminals 140a and 140b is any type of audio signal (e.g., monaural, stereo, multi-channel, etc.), as is the output audio signal. In at least one example, the input audio signals applied to input terminals 140a and 140b can be a mono audio electrical or digital data signal, identified as "User 1 Audio Stream" and "User 2 Audio Stream" in FIG. 1” on pg. 5 ln. 13-22; “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1, resides” on pg. 8 ln. 3-8); 
identifying a second filter associated with the second position (fig. 3; identifying a crosstalk cancellation filter 102 (second filter) associated with a second region; “In particular, one or more compensation signals can be generated to ameliorate or otherwise negate the effects of a cancellation signal at a region other than the region for which the cancellation signal is configured, the cancellation signal likely perceived by another user as, for example, an echo. In addition, dual mode audio stream generator 104 and/or crosstalk cancellation filters 101 and 102 can be configured to receive location data representing locations at which users reside, including updated location data. As such, dual mode audio stream generator 104 and/or crosstalk cancellation filters 101 and 102 are configured to detect changes in locations of one or more users and to adjust automatically the cancellation signals and/or compensation signal accordingly. Location data can originate or be determined in associated with a wearable computing device worn by a user. Thus, the location of the wearable computing device can determine the location of a region” on pg. 5 ln. 3-12; “While dual mode audio stream generator 204 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 228. As shown, dual mode audio stream generator 204 is configured to convey individualized audio streams to different regions, such as region ("1 ") 232a and region ("2") 232a. In some cases, region 232a and region 232b are determined by the inclusion of user ("1 ") 230a and user ("2") 230b, respectively, whereby their locations are determined with the use of corresponding wearable computing devices, or by any other way, including imagery and face recognition techniques. Audio streams 224a and 226b include individualized audio streams originating by left speaker 220 and by right speaker 222 for region 232a and region 232b, respectively. But as shown, individualized audio stream 224b for region 232b is received into region 232a and individualized audio stream 226a for region 232a is received into region 232b. To illustrate operation of dual mode audio stream generator 204, consider that dual mode audio stream generator 204 generates a cancellation signal, which is transmitted via right speaker 222 with individualized audio stream 226b to counteract the effects of individualized audio stream 226a. However, the cancellation signal is also transmitted with individualized audio stream 224b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 224b at region 232a, dual mode audio stream generator 204 generates a compensation signal for transmission with individualized audio stream 224a. Note that the compensation signal is also transmitted with individualized audio stream 226a, and, in response, dual mode audio stream generator 204 can be configured to generate another cancellation signal, after which dual mode audio stream generator 204 can recursively generate other compensation signals” on pg. 7 ln. 15-35); 
interpolating filter parameters based on the first filter and the second filter to form interpolated filter parameters; and 
generating the first channel and the second channel of the spatial audio based on the interpolated filter parameters.
Gardner discloses, in the same field of endeavor of crosstalk cancellation, interpolating filter parameters based on the first filter and the second filter to form interpolated filter parameters (computing characteristics (filter parameters) based on pre-computed filters (interpolated first and second parameters) to more precisely accommodate user movements; “Furthermore, the invention may compute the appropriate filter, delay, and gain characteristics directly from the output of the tracking system, or may instead be implemented as a set of filters (or, more typically, filter functions) pre-computed for various listening geometries, the appropriate filters being activated during operation as the listener moves; the system is also capable of interpolating among the pre-computed filters to more precisely accommodate user movements (not all of which will result in geometries coinciding with those upon which the pre-computed filters are based)” in col. 2 ln. 47-56); and generating the first channel and the second channel of the spatial audio (producing (generating) binaural signals (spatial audio) including right ear (first channel) and left ear (second channel); “” in col. 4 ln. 19-50) based on the interpolated filter parameters (using a standard two-channel listening geometry to interpolate the pre-computed filter parameters; col. 4 ln. 47-66; col. 10 ln. 41-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s geometries (Gardner at col. 3 ln. 10-28).
Regarding claim 25, the combined references of Donaldson and Gardner disclose The media device of claim 24, further comprising: 
detecting a rate of change of the position (Donaldson: “In addition, dual mode audio stream generator 104 and/or crosstalk cancellation filters 101 and 102 can be configured to receive location data representing locations at which users reside, including updated location data. As such, dual mode audio stream generator 104 and/or crosstalk cancellation filters 101 and 102 are configured to detect changes in locations of one or more users and to adjust automatically the cancellation signals and/or compensation signal accordingly” on pg. 5 ln. 5-10; “According to some embodiments, various loudspeakers can operate optimally to create different audio streams for user 1 and user 2 when the location and geometry of the users relative to the speakers are fairly well known and substantially fixed, so that the delay and attenuation factors can be calculated in advance. In other embodiments, the locations of the users relative to the speakers can be updated (by a sensing process and/or distance-determining process, such as determined by wearable devices). For example, static location data can be for use in situations with fixed seating, such as, for example, in a car, where the positions of the driver and passenger are well-constrained, and subtend a reasonable angle with the midline. As mentioned, the positions of user 1 and user 2 may be varied, and, thus, the implementations described herein can be operative to perform a set of calculations similar to those previously described for the revised or updated position data to generate the appropriate filter coefficients for the new locations. Thus, various implementations may be used in situations with variable user positions, with improved performance being obtained when some feedback is provided to enable the new position(s) to be determined. For example, a visual display might be provided to enable users to highlight where they wish to sit, or a camera might be used together with person/facial recognition software to determine the actual seating position of a user or users and to then generate an optimal filter for their actual position(s). Or, wearable devices shown in FIG. 7 can be used” on pg. 14 ln. 28 - pg. 15 ln. 5); 
interpolating the filter parameters at the rate of change (Gardner: interpolating characteristics to more precisely accommodate user movements as the listener’s head moves (at the rate of change); “Furthermore, the invention may compute the appropriate filter, delay, and gain characteristics directly from the output of the tracking system, or may instead be implemented as a set of filters (or, more typically, filter functions) pre-computed for various listening geometries, the appropriate filters being activated during operation as the listener moves; the system is also capable of interpolating among the pre-computed filters to more precisely accommodate user movements (not all of which will result in geometries coinciding with those upon which the pre-computed filters are based)” in col. 2 ln. 47-56; “As a result, the head motions that change the difference in path lengths from the speakers to the ears will induce a slight but substantially unnoticeable pitch shift in both output channels. The filter functions H.sub.x, H.sub.xx, ITD.sub.x, and L.sub.x (z), as well as the delays a.sub.x and b.sub.x and the gains 1/k.sub.x, explicitly account for head angle and position. Consequently, their values must be updated as the listener's head moves. Rather than attempt to solve the complicated mathematics in realtime during operation, it is preferred to pre-compute a relatively large table of delay and gain parameters and filter coefficients, each set being associated with a particular listener geometry. The table may be stored as a database by storage and interpolation unit 130 (e.g., permanently in a mass-storage device, but at least in part in fast-access volatile computer memory during operation). As tracking system 125 detects shifts the listener's head position and rotation angle relative to the speakers, it accesses the corresponding functions and parameters, and provides these to crosstalk canceller 110--in particular, to the filter elements implementing the functions H.sub.x, H.sub.xx, ITD.sub.x, and L.sub.x (z), a.sub.x, b.sup.x, and 1/k.sub.x. For listener geometries not precisely matching a stored entry, unit 130 interpolates between the closest entries” in col. 12 ln. 39-61); and 
propagating the first and the second channels of the spatial audio at the rate of change (Gardner: updating the spatial audio corresponding to the first channel and the second channel as the listener’s head moves; “As a result, the head motions that change the difference in path lengths from the speakers to the ears will induce a slight but substantially unnoticeable pitch shift in both output channels. The filter functions H.sub.x, H.sub.xx, ITD.sub.x, and L.sub.x (z), as well as the delays a.sub.x and b.sub.x and the gains 1/k.sub.x, explicitly account for head angle and position. Consequently, their values must be updated as the listener's head moves. Rather than attempt to solve the complicated mathematics in realtime during operation, it is preferred to pre-compute a relatively large table of delay and gain parameters and filter coefficients, each set being associated with a particular listener geometry. The table may be stored as a database by storage and interpolation unit 130 (e.g., permanently in a mass-storage device, but at least in part in fast-access volatile computer memory during operation). As tracking system 125 detects shifts the listener's head position and rotation angle relative to the speakers, it accesses the corresponding functions and parameters, and provides these to crosstalk canceller 110--in particular, to the filter elements implementing the functions H.sub.x, H.sub.xx, ITD.sub.x, and L.sub.x (z), a.sub.x, b.sup.x, and 1/k.sub.x. For listener geometries not precisely matching a stored entry, unit 130 interpolates between the closest entries” in col. 12 ln. 39-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donaldson with the disclosure of Gardner in order to improve power level ratio compensation for high frequencies and compensating for various listener geometries (Gardner at col. 3 ln. 10-28).
Regarding claim 29, Donaldson discloses The media device of claim 21 but fails to disclose wherein receiving the data representing the position comprises: receiving data representing an angle generated responsive to a user input accepted on a user interface disposed at the region of space.
Gardner discloses, in the same field of endeavor of crosstalk cancellation, receiving data representing an angle generated responsive to a user input accepted on a user interface disposed at the region of space (angle data is generated in response to the user motion (input) detected via a tracking system (user interface) disposed on a user; “The basic topology of a system implementing the invention is shown in FIG. 4. A series of sounds x.sub.1 . . . X.sub.N, each associated with a spatial location, are provided to a binaural synthesis module. In accordance with Eq. 1, module 100 generates a binaural signal vector x with the components X.sub.L X.sub.R. These are fed to a crosstalk-cancellation unit 110, which generates crosstalk-cancellation signals in the manner described above and combines the cancellation signals with X.sub.L and X.sub.R. The final signals are fed to a pair of loudspeakers 115.sub.R, 115.sub.L, which emit sounds perceived by the listener LIS. The system also includes a video camera 117 and a head-tracking unit 125. Camera 117 generates electronic picture signals that are interpreted in realtime by tracking unit 125, which derives therefrom both the position of listener LIS relative to speakers 115.sub.R, 115.sub.L and the rotation angle of the listener's head relative to speakers 115.sub.R, 115.sub.L. Equipment for analyzing video signals in this manner is well-characterized in the art; see, e.g., Oliver et al., "LAFTER: Lips and Face Real Time Tracker," Proc. IEEE Int. Conf on Computer Vision and Pattern Recognition(1997)” in col. 10 ln. 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s head angle and/or panning (Gardner at col. 3 ln. 10-28).
Regarding claim 34, Donaldson discloses The media device of claim 33, but fails to disclose wherein receiving the data representing the position comprises: receiving data representing an angle.
Gardner discloses, in the same field of endeavor of crosstalk cancellation, receiving data representing an angle generated responsive to a user input accepted on a user interface disposed at the region of space (angle data is generated in response to the user motion (input) detected via a tracking system (user interface) disposed on a user; “The basic topology of a system implementing the invention is shown in FIG. 4. A series of sounds x.sub.1 . . . X.sub.N, each associated with a spatial location, are provided to a binaural synthesis module. In accordance with Eq. 1, module 100 generates a binaural signal vector x with the components X.sub.L X.sub.R. These are fed to a crosstalk-cancellation unit 110, which generates crosstalk-cancellation signals in the manner described above and combines the cancellation signals with X.sub.L and X.sub.R. The final signals are fed to a pair of loudspeakers 115.sub.R, 115.sub.L, which emit sounds perceived by the listener LIS. The system also includes a video camera 117 and a head-tracking unit 125. Camera 117 generates electronic picture signals that are interpreted in realtime by tracking unit 125, which derives therefrom both the position of listener LIS relative to speakers 115.sub.R, 115.sub.L and the rotation angle of the listener's head relative to speakers 115.sub.R, 115.sub.L. Equipment for analyzing video signals in this manner is well-characterized in the art; see, e.g., Oliver et al., "LAFTER: Lips and Face Real Time Tracker," Proc. IEEE Int. Conf on Computer Vision and Pattern Recognition(1997)” in col. 10 ln. 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s head angle and/or panning (Gardner at col. 3 ln. 10-28).
Regarding claim 39, Donaldson discloses The media device of claim 21, but fails to disclose further comprising: a user interface configured to generate the data representing the position responsive to a user input.
Gardner discloses, in the same field of endeavor of crosstalk cancellation, a user interface configured to generate the data representing the position responsive to a user input (angle data is generated in response to the user motion (input) detected via a tracking system (user interface) disposed on a user; “The basic topology of a system implementing the invention is shown in FIG. 4. A series of sounds x.sub.1 . . . X.sub.N, each associated with a spatial location, are provided to a binaural synthesis module. In accordance with Eq. 1, module 100 generates a binaural signal vector x with the components X.sub.L X.sub.R. These are fed to a crosstalk-cancellation unit 110, which generates crosstalk-cancellation signals in the manner described above and combines the cancellation signals with X.sub.L and X.sub.R. The final signals are fed to a pair of loudspeakers 115.sub.R, 115.sub.L, which emit sounds perceived by the listener LIS. The system also includes a video camera 117 and a head-tracking unit 125. Camera 117 generates electronic picture signals that are interpreted in realtime by tracking unit 125, which derives therefrom both the position of listener LIS relative to speakers 115.sub.R, 115.sub.L and the rotation angle of the listener's head relative to speakers 115.sub.R, 115.sub.L. Equipment for analyzing video signals in this manner is well-characterized in the art; see, e.g., Oliver et al., "LAFTER: Lips and Face Real Time Tracker," Proc. IEEE Int. Conf on Computer Vision and Pattern Recognition(1997)” in col. 10 ln. 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s head angle and/or panning (Gardner at col. 3 ln. 10-28).
Regarding claim 40, Donaldson discloses The media device of claim 33, but fails to disclose further comprising: a user interface configured to generate the data representing the position responsive to a user input.
Gardner discloses, in the same field of endeavor of crosstalk cancellation, Gardner discloses, in the same field of endeavor of crosstalk cancellation, a user interface configured to generate the data representing the position responsive to a user input (angle data is generated in response to the user motion (input) detected via a tracking system (user interface) disposed on a user; “The basic topology of a system implementing the invention is shown in FIG. 4. A series of sounds x.sub.1 . . . X.sub.N, each associated with a spatial location, are provided to a binaural synthesis module. In accordance with Eq. 1, module 100 generates a binaural signal vector x with the components X.sub.L X.sub.R. These are fed to a crosstalk-cancellation unit 110, which generates crosstalk-cancellation signals in the manner described above and combines the cancellation signals with X.sub.L and X.sub.R. The final signals are fed to a pair of loudspeakers 115.sub.R, 115.sub.L, which emit sounds perceived by the listener LIS. The system also includes a video camera 117 and a head-tracking unit 125. Camera 117 generates electronic picture signals that are interpreted in realtime by tracking unit 125, which derives therefrom both the position of listener LIS relative to speakers 115.sub.R, 115.sub.L and the rotation angle of the listener's head relative to speakers 115.sub.R, 115.sub.L. Equipment for analyzing video signals in this manner is well-characterized in the art; see, e.g., Oliver et al., "LAFTER: Lips and Face Real Time Tracker," Proc. IEEE Int. Conf on Computer Vision and Pattern Recognition(1997)” in col. 10 ln. 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s head angle and/or panning (Gardner at col. 3 ln. 10-28).
5.	Claims 28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (WO2013/016735) in view of Saleh et al. (US8,249,298).
Regarding claim 28, Donaldson discloses The media device of claim 21, but fails to disclose wherein the first point and the second point are associated with a first microphone and a second microphone, respectively.
Saleh teaches wherein the first point and the second point are associated with a first microphone and a second microphone, respectively (fig. 1; array 124 includes microphones 126 located at a first point and a second point adjacent a controllable camera; “A camera tracking system includes a controllable camera, an array of microphones, and a controller. The microphones are positioned adjacent the controllable camera and are at least responsive to ultrasound emitted from a source. The microphones may additionally be capable of responding to sound in the audible spectrum. The controller receives ultrasound signals communicated from the microphones in response to ultrasound emitted from the source and processes the ultrasound signals to determine an at least approximate location of the source. Then, the controller sends one or more command signals to the controllable camera to direct at least approximately at the determined location of the source. The camera tracking system tracks the source as it moves and continues to emit ultrasound. The source can be an emitter pack having one or more ultrasonic transducers that produce tones that sweep form about 24-kHz to about 40-kHz” in col. 1 ln. 42-61; “In one embodiment, the array 124 includes four microphones 126. At least two microphones 126 can have a horizontal arrangement for determining location of the emitter unit 140 to control the panning of the camera 122 along a horizontal axis. Likewise, at least two microphones 126 can have a vertical arrangement for determining location of the emitter unit 140 to control the tilting of the camera 122 along a vertical axis. It will be appreciated that two of the microphones 126 can be arranged substantially horizontal to an acceptable tolerance recognizable by one skilled in the art that enables sufficient horizontal tracking. Moreover, it will be appreciated that two of the microphones 126 can be arranged substantially vertical to an acceptable tolerance recognizable by one skilled in the art that enables sufficient vertical tracking” in col. 3 ln. 31-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donaldson with the teaching of Saleh in order to improve tracking and improving teleconferencing capabilities (Saleh at col. ln. 35-48).
Regarding claim 36, Donaldson discloses, except for the limitations italicized below, A media device comprising: 
a plurality of transducers configured to emit acoustic signals (“Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously” on pg. 5 ln. 29-30); 
a plurality of filters, each of the filters configured to project spatial audio to a different portion of a region in space (“As an example, dual mode audio stream generator 104 is shown to include crosstalk cancellation filter 101 (e.g., for user 1, such as user 110a) and cancellation filter 102 (e.g., for user 2, such as user 110b), each of which can be configured to generate acoustic signals, such as one or more cancellation signals (and/or compensation signals) based on an audio stream to be transmitted via a loudspeaker system 120” on pg.3 ln. 23-28); and 
a controller configured to perform processes (“For example, any of dual mode audio stream generator 104 (including one or more components, crosstalk cancellation filters 101 and 102 and any of their subcomponents), can be implemented in one or more computing devices, processors, or servers including one or more processors configured to execute one or more algorithms in memory. Thus, an element (or a portion thereof) in FIG. 1 (or any subsequent figure) can represent one or more algorithms, or be implemented by one or more algorithms.” on pg. 6 ln. 12-17) comprising: 
receiving data representing a position for a region in space adjacent a media device (“In some embodiments, modified audio signal generator 332 is configured to receive location data 303 that describe locations of regions (and/or users). Location data 303 can be static data provided over path 319, the static data representing the relative distances and positions of the regions relative to the loudspeakers. In some cases, location data 303 can be dynamic data, which represents real-time (or near real-time) distances and positions automatically determined by using, for example, a camera or a wearable device. Dynamic location data 303 is received into region locator 330, which is configured to calculate the distances and positions. Region locator 330 provides such information to modified audio signal generator 332 for generating updated versions of modified first audio stream 307 to compensate for changes in positions of one or more users or regions” on pg. 8 ln. 27-36); 
selecting a filter configured to project spatial audio to the region in space (fig. 1, 2; “According to a second mode of operation, individualized audio streams 122 are provided to respective regions 132a, 132b, and 132c at which users 110a, 1 10b, and 110c, respectively, can reside. As dual mode audio stream generator 104 can operate in both modes concurrently, users 1 10a, 1 10b, and 1 10c each can receive a portion of audio that is common to the subset of users 1 10a, 1 10b, and 1 10c, and another portion of the audio that is specific to one of users 1 10a, 1 10b, and 1 10c” on pg. 4 ln. 1-6; “ Further, crosstalk cancellation filters 101 and 102 are configured to cancel individualized audio streams 122 for regions 132b and 132c that otherwise may be perceptible by 110a in region 132a” on pg. 4 ln. 11-13; “Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 204 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 228. As shown, dual mode audio stream generator 204 is configured to convey individualized audio streams to different regions, such as region ("1") 232a and region ("2") 232a. In some cases, region 232a and region 232b are determined by the inclusion of user ("1") 230a and user ("2") 230b, respectively, whereby their locations are determined with the use of corresponding wearable computing devices, or by any other way, including imagery and face recognition techniques. Audio streams 224a and 226b include individualized audio streams originating by left speaker 220 and by right speaker 222 for region 232a and region 232b, respectively. But as shown, individualized audio stream 224b for region 232b is received into region 232a and individualized audio stream 226a for region 232a is received into region 232b. To illustrate operation of dual mode audio stream generator 204, consider that dual mode audio stream generator 204 generates a cancellation signal, which is transmitted via right speaker 222 with individualized audio stream 226b to counteract the effects of individualized audio stream 226a. However, the cancellation signal is also transmitted with individualized audio stream 224b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 224b at region 232a, dual mode audio stream generator 204 generates a compensation signal for transmission with individualized audio stream 224a. Note that the compensation signal is also transmitted with individualized audio stream 226a, and, in response, dual mode audio stream generator 204 can be configured to generate another cancellation signal, after which dual mode audio stream generator 204 can recursively generate other compensation signals.” on pg. 7 ln. 14-35); 
generating a first channel of the spatial audio (fig. 1, 2; “In some examples, crosstalk cancellation filters 101 and 102 are configured to receive two (or more) separate input audio streams via terminals 140a and 140b and generate a first audio stream (e.g., based on input audio stream 140a) that individualized for user 1 10a (e.g., a first user or listener), whereby user 1 10 can perceive individualized audio stream 122 for region 132a” on pg. 4 ln. 7-16; “In some examples, users 1 10a, 1 10b, and 1 10c can each receive a shared audio stream and an individualized audio stream intended for a specific user or region (in the user resides)” on pg. 4 ln. 28-29);
propagating the first channel of the spatial audio from a first subset of transducers to the region in space (left speaker acts as a transducer (first subset) for projecting (propagating) the audio stream to the region in space; “Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 28-38); 
generating a second channel of the spatial audio (fig. 1, 2; “In some examples, crosstalk cancellation filters 101 and 102 are configured to receive two (or more) separate input audio streams via terminals 140a and 140b and generate a first audio stream (e.g., based on input audio stream 140a) that individualized for user 1 10a (e.g., a first user or listener), whereby user 1 10 can perceive individualized audio stream 122 for region 132a” on pg. 4 ln. 7-16; “In some examples, users 1 10a, 1 10b, and 1 10c can each receive a shared audio stream and an individualized audio stream intended for a specific user or region (in the user resides)” on pg. 4 ln. 28-29); 
propagating the second channel of the spatial audio from a second subset of transducers to the region in space (left speaker acts as a transducer (first subset) for projecting (propagating) the audio stream to the region in space; “Loudspeaker system 120 can include a subset of loudspeakers being operated to provide at least two audio streams simultaneously (or nearly simultaneously) whereby any delays are minimized or negated. A loudspeaker in loudspeaker system 120 being configured to function as a transducer of input electrical signals corresponding to desired audio output acoustic signals to be heard by users. Loudspeaker system 120 can include drivers, amplifiers, etc. In some embodiments, loudspeaker system 120 includes at least two speakers (e.g., for a stereo loudspeaker system), and in general the loudspeaker system provides sufficient volume that users in its vicinity are able to hear the audio. While two or more audio streams via a single set of loudspeakers (e.g., a left speaker and a right speaker) can be used, various implementations can be adapted to include other types of speakers, including arrays of transducers or speakers, etc. Any number of loudspeakers and/or transducers can be used” on pg. 5 ln. 28-38); 
generating probe signals (individualized audio streams are generated from audio and acoustic signals (probe signals); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln.10-15); 
propagating a first subset of the probe signals via the first subset of transducers (fig. 7; left speaker 720; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15); 
propagating a second subset of the probe signals via the second subset of transducers (fig. 7; right speaker 722; “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users” on pg. 13 ln. 10-15); 
receiving a first subset of data associated with a first point in the region of space, the first subset of data describing a location of the first point as a function of the first and the second subsets of the probe signals (fig. 7; receiving location data (first subset) associated with a region having user 1 (first point in the region space); “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1 , resides. According to various embodiments, an audio stream (e.g., a first audio stream) is identified for reception at a first region. This audio stream, is to be canceled at a second region (or any other region at which reception is not intended). The audio stream is received into modified audio signal generator 332, which is configured to modify the audio stream to form a modified first audio stream 307. In particular, modified audio signal generator 332 is configured to generate an acoustic signal, such as signal 307, that is configured to cancel or otherwise reduce the audio stream as it is received into a region other than the intended target region” on pg. 8 ln. 3-15); and 
receiving a second subset of data associated with a second point in the region of space (fig. 7; receiving location data from a second region 732a (second subset); “FIG 7 is a block diagram illustrating an example of a dual mode audio stream generator configured to determine location data dynamically, according to an embodiment. In diagram 700, a dual mode audio stream generator 704 receives input audio (e.g., user 1 audio stream, user 2 audio stream, and shared audio stream), and generates audio and acoustic signals for transmission to a left speaker 720 and a right speaker 722, whereby the acoustic signals are configured to implement individualized audio stream to specific users. Examples of acoustic signals include cancellation signals, compensations signals, and other like signals. While dual mode audio stream generator 704 is configured to generate one or more shared audio streams, as depicted as shared audio envelope 728. As shown, dual mode audio stream generator 704 is configured to convey individualized audio streams to different regions, such as region ("1 ") 732a and region ("2") 732a. In some cases, region 732a and region 732b is determined include user ("1") 730a and user ("2") 730b, respectively, by the use of corresponding wearable computing devices. Audio streams 724a and 726b include individualized audio streams originating by left speaker 720 and by right speaker 722 for region 732a and region 732b, respectively. But as shown, individualized audio stream 724b for region 732b is received into region 732a and individualized audio stream 726a for region 732a is received into region 732b. Dual mode audio stream generator 704 also includes a communication module 701 to receive data via wireless endpoints 707 and a region locator 703 configured to dynamically calculate the locations of user 730a and user 730b based on data transmitted from wearable devices 710. To illustrate operation of dual mode audio stream generator 704, consider that dual mode audio stream generator 704 generates a cancellation signal, which is transmitted via right speaker 722 with individualized audio stream 726b to counteract the effects of individualized audio stream 726a. However, the cancellation signal is also transmitted with individualized audio stream 724b, which may or may not cause deleterious effects. To counter the cancellation signal arriving with individualized audio stream 724b at region 732a, dual mode audio stream generator 704 generates a compensation signal for transmission with individualized audio stream 724a. Note that the compensation signal is also transmitted with individualized audio stream 726a, and, in response, dual mode audio stream generator 704 can be configured to generate another cancellation signal, after which dual mode audio stream generator 704 can recursively generate other compensation signals” on pg. 13 ln. 10-38), the second subset of data describing a location of the second point as a function of the first and the second subsets of the probe signals (fig. 7; individualized audio stream for user 2 describes the region location (second point) as a function of the shared audio stream including acoustic signals for a user 2 in region 732a; pg. 13 ln. 10-38),
wherein the first point and the second point are associated with a first microphone and a second microphone, respectively.
Saleh teaches wherein the first point and the second point are associated with a first microphone and a second microphone, respectively (fig. 1; array 124 includes microphones 126 located at a first point and a second point adjacent a controllable camera; “A camera tracking system includes a controllable camera, an array of microphones, and a controller. The microphones are positioned adjacent the controllable camera and are at least responsive to ultrasound emitted from a source. The microphones may additionally be capable of responding to sound in the audible spectrum. The controller receives ultrasound signals communicated from the microphones in response to ultrasound emitted from the source and processes the ultrasound signals to determine an at least approximate location of the source. Then, the controller sends one or more command signals to the controllable camera to direct at least approximately at the determined location of the source. The camera tracking system tracks the source as it moves and continues to emit ultrasound. The source can be an emitter pack having one or more ultrasonic transducers that produce tones that sweep form about 24-kHz to about 40-kHz” in col. 1 ln. 42-61; “In one embodiment, the array 124 includes four microphones 126. At least two microphones 126 can have a horizontal arrangement for determining location of the emitter unit 140 to control the panning of the camera 122 along a horizontal axis. Likewise, at least two microphones 126 can have a vertical arrangement for determining location of the emitter unit 140 to control the tilting of the camera 122 along a vertical axis. It will be appreciated that two of the microphones 126 can be arranged substantially horizontal to an acceptable tolerance recognizable by one skilled in the art that enables sufficient horizontal tracking. Moreover, it will be appreciated that two of the microphones 126 can be arranged substantially vertical to an acceptable tolerance recognizable by one skilled in the art that enables sufficient vertical tracking” in col. 3 ln. 31-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Donaldson with the teaching of Saleh in order to improve tracking and improving teleconferencing capabilities (Saleh at col. ln. 35-48).
Regarding claim 38, the combined references of Donaldson and Saleh disclose The media device of claim 36, wherein Donaldson discloses selecting the filter comprises: 
identifying the filter associated with the position; and selecting the filter from a identifying the filter associated with the position (fig. 3; identifying a crosstalk cancellation filter associated with a region at which user 1 resides; “FIG 3 is a block diagram illustrating an example of a crosstalk cancellation filter, according to an embodiment. In diagram 300, a crosstalk cancellation filter 301 includes a region locator 330, which is optional, a modified audio signal generator 332, and a compensation signal generator 334. An audio signal 305 is an input into crosstalk cancellation filter 301 , where, at least in some cases, audio signal 305 is identified or designated as an audio stream that is targeted for propagation to a region at which an intended recipient user, such as user 1 , resides. According to various embodiments, an audio stream (e.g., a first audio stream) is identified for reception at a first region. This audio stream, is to be canceled at a second region (or any other region at which reception is not intended). The audio stream is received into modified audio signal generator 332, which is configured to modify the audio stream to form a modified first audio stream 307. In particular, modified audio signal generator 332 is configured to generate an acoustic signal, such as signal 307, that is configured to cancel or otherwise reduce the audio stream as it is received into a region other than the intended target region” on pg. 8 ln. 3-15); and 
selecting the filter from a plurality of filters, each of which is associated with a different position (crosstalk cancellation filter can be selected from one or more cancellation filters associated with different regions for intended targets (position); “A crosstalk cancellation filter includes a modified audio signal generator configured to generate one or more cancellation signals based on an audio stream for transmission via a loudspeaker” on pg. 1 ln. 32-25; “FIG 1 is a block diagram illustrating a dual mode audio stream generator, according to some embodiments. Diagram 100 depicts a dual mode audio stream generator 104 configured to generate shared audio streams and/or individualized audio streams, either serially or concurrently, according to various embodiments. Dual mode audio stream generator 104 includes one or more crosstalk cancellation filters having structures and/functionalities described herein. As an example, dual mode audio stream generator 104 is shown to include crosstalk cancellation filter 101 (e.g., for user 1, such as user 1 10a) and cancellation filter 102 (e.g., for user 2, such as user 1 10b), each of which can be configured to generate acoustic signals, such as one or more cancellation signals (and/or compensation signals) based on an audio stream to be transmitted via a loudspeaker system 120. Examples of the audio stream include any of audio streams depicted in FIG. 1, such as individualized audio streams 122. Crosstalk cancellation filters 101 and 102 can optionally exchange audio data as feedback 103 to, for example, generate one or more acoustic signals, such as one or more compensation signals, that are configured to compensate for one or more cancellation signals. Further, dual mode audio stream generator 104 can include a mixer system 1 1 1 configured to mix or blend input audio signals applied to input terminals 140a and 140b, as well as shared audio stream data 105, to form an output audio signal at output terminal 142” on pg. 3 ln. 19-34).
6.	Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (WO2013/016735) in view of Saleh et al. (US8,249,298) further in view of Gardner (6,243,476).
Regarding claim 37, the combined references of Donaldson and Saleh disclose The media device of claim 36, but fail to disclose wherein receiving the data representing the position comprises: receiving data representing an angle.
Gardner discloses, in the same field of endeavor of crosstalk cancellation, receiving data representing an angle (angle data is generated in response to the user motion (input) detected via a tracking system (user interface) disposed on a user; “The basic topology of a system implementing the invention is shown in FIG. 4. A series of sounds x.sub.1 . . . X.sub.N, each associated with a spatial location, are provided to a binaural synthesis module. In accordance with Eq. 1, module 100 generates a binaural signal vector x with the components X.sub.L X.sub.R. These are fed to a crosstalk-cancellation unit 110, which generates crosstalk-cancellation signals in the manner described above and combines the cancellation signals with X.sub.L and X.sub.R. The final signals are fed to a pair of loudspeakers 115.sub.R, 115.sub.L, which emit sounds perceived by the listener LIS. The system also includes a video camera 117 and a head-tracking unit 125. Camera 117 generates electronic picture signals that are interpreted in realtime by tracking unit 125, which derives therefrom both the position of listener LIS relative to speakers 115.sub.R, 115.sub.L and the rotation angle of the listener's head relative to speakers 115.sub.R, 115.sub.L. Equipment for analyzing video signals in this manner is well-characterized in the art; see, e.g., Oliver et al., "LAFTER: Lips and Face Real Time Tracker," Proc. IEEE Int. Conf on Computer Vision and Pattern Recognition(1997)” in col. 10 ln. 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s head angle and/or panning (Gardner at col. 3 ln. 10-28).
Regarding claim 41, the combined references of Donaldson and Gardner disclose The media device of claim 36, wherein Gardner discloses further comprising: a user interface configured to generate the data representing the position responsive to a user input (angle data is generated in response to the user motion (input) detected via a tracking system (user interface) disposed on a user; “The basic topology of a system implementing the invention is shown in FIG. 4. A series of sounds x.sub.1 . . . X.sub.N, each associated with a spatial location, are provided to a binaural synthesis module. In accordance with Eq. 1, module 100 generates a binaural signal vector x with the components X.sub.L X.sub.R. These are fed to a crosstalk-cancellation unit 110, which generates crosstalk-cancellation signals in the manner described above and combines the cancellation signals with X.sub.L and X.sub.R. The final signals are fed to a pair of loudspeakers 115.sub.R, 115.sub.L, which emit sounds perceived by the listener LIS. The system also includes a video camera 117 and a head-tracking unit 125. Camera 117 generates electronic picture signals that are interpreted in realtime by tracking unit 125, which derives therefrom both the position of listener LIS relative to speakers 115.sub.R, 115.sub.L and the rotation angle of the listener's head relative to speakers 115.sub.R, 115.sub.L. Equipment for analyzing video signals in this manner is well-characterized in the art; see, e.g., Oliver et al., "LAFTER: Lips and Face Real Time Tracker," Proc. IEEE Int. Conf on Computer Vision and Pattern Recognition(1997)” in col. 10 ln. 24-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donaldson with the disclosure of Gardner in order to improve power level compensation for high frequencies and compensate for variations in the listener’s head angle and/or panning (Gardner at col. 3 ln. 10-28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667